******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    LAW OFFICES OF FRANK N. PELUSO, P.C.,
          ET AL. v. JOY M. RENDAHL
                  (AC 38036)
                Alvord, Sheldon and Gruendel, Js.
   Argued November 30, 2016—officially released January 24, 2017

  (Appeal from Superior Court, judicial district of
        Stamford-Norwalk, Povodator, J.)
  Paul B. Ciarcia, with whom, on the brief, were Frank
N. Peluso, self-represented, and J. David Griffin, for
the appellants (plaintiffs).
  Philip Russell, for the appellee (defendant).
                           Opinion

  PER CURIAM. The plaintiffs, Law Offices of Frank
N. Peluso, P.C., and Frank Peluso, appeal from the
judgment of the trial court dismissing their complaint
against the defendant, Joy M. Rendahl, on the basis of
absolute litigation immunity. We agree with the defen-
dant that the plaintiffs’ brief on appeal is inscrutable.
Nonetheless, even if we were to read the plaintiffs’
primary claim broadly, in the manner advanced at oral
argument, i.e., as claiming that the defendant does not
have absolute immunity or, alternatively, that we should
abrogate any legal precedent affording the defendant
absolute immunity, we conclude that the claim fails on
the merits.1
   The present case arises out of a series of disputes
that our trial courts have aptly characterized as an
‘‘escalating,’’ ‘‘all-out’’ war involving ‘‘needless vitupera-
tion between the parties and their attorneys.’’ On
November 20, 2012, the plaintiffs filed a second revised
complaint (‘‘operative complaint’’), alleging four causes
of action based on the defendant’s successful removal
of Peluso as executor of the estate of her mother, Fran-
ces Middleton Rendahl, and successful challenge to the
fees the plaintiffs charged for their services to the
estate.2 Specifically, the plaintiffs pleaded the following
tortious conduct for each count: ‘‘seeking to remove
Frank N. Peluso, Esq. as Executor of the decedent’s
Estate, and by seeking to eliminate the Plaintiffs’ earned
fees for their duties as Executor and Attorney for the
decedent’s Estate.’’
   On March 27, 2015, the defendant filed a motion to
dismiss the plaintiffs’ complaint for lack of subject mat-
ter jurisdiction because her allegedly tortious conduct
occurred during the course of a probate proceeding to
remove Peluso as executor of her mother’s estate and
to reduce the plaintiffs’ attorney’s fees. At a hearing on
the motion to dismiss, the trial court, Povodator, J.,
asked the plaintiffs whether there was any conduct
alleged that did not arise out of the probate matter and
therefore come within the scope of absolute litigation
immunity. The plaintiffs acknowledged that there was
not. On May 15, 2015, the court granted the defendant’s
motion to dismiss because the defendant had absolute
litigation immunity. This appeal followed.
   ‘‘[W]hether [parties] are protected by absolute immu-
nity for their conduct during judicial proceedings is a
question of law over which our review is plenary. . . .
As the doctrine of absolute immunity concerns a court’s
subject matter jurisdiction . . . we are mindful of the
well established notion that, in determining whether a
court has subject matter jurisdiction, every presump-
tion favoring jurisdiction should be indulged. . . . The
question before us is whether the facts as alleged in
the pleadings, viewed in the light most favorable to
the plaintiff, are sufficient to survive dismissal on the
grounds of absolute immunity.’’ Perugini v. Giuliano,
148 Conn. App. 861, 873, 89 A.3d 358 (2014).
   Counts one and two of the operative complaint allege
tortious interference with business and contractual
relationships. Our Supreme Court has held that absolute
immunity bars claims based on tortious interference
with business and contractual relationships when the
alleged conduct occurred during the course of a judicial
or quasi-judicial proceeding. Rioux v. Barry, 283 Conn.
338, 351, 927 A.2d 304 (2007). It is well established that
‘‘as an intermediate appellate body, we are not at liberty
to discard, modify, reconsider, reevaluate or overrule
the precedent of our Supreme Court.’’ DePietro v. Dept.
of Public Safety, 126 Conn. App. 414, 422 n.3, 11 A.3d
1149, cert. granted on other grounds, 300 Conn. 932, 17
A.3d 69 (2011). Accordingly, the court properly dis-
missed counts one and two.
   Count three of the operative complaint alleges tor-
tious interference with the administration of an estate.
Neither this court nor the Supreme Court has consid-
ered whether absolute immunity applies to claims based
on tortious interference with the administration of an
estate when the alleged conduct occurred during the
course of a judicial or quasi-judicial proceeding. We
conclude, however, that the application of our Supreme
Court’s reasoning in Rioux v. Barry, supra, 283 Conn.
350–51, to the factual and legal scenario in the present
case is appropriate. As a result, we conclude that abso-
lute immunity bars a claim of tortious interference with
the administration of an estate when the alleged con-
duct occurred during the course of a judicial or quasi-
judicial proceeding. Accordingly, the court properly dis-
missed count three.
  Finally, count four of the operative complaint alleges
negligent infliction of emotional distress. This court has
held that absolute immunity bars claims for negligent
infliction of emotional distress when the alleged con-
duct occurred during the course of a judicial or quasi-
judicial proceeding. Perugini v. Giuliano, supra, 148
Conn. App. 873–74; Stone v. Pattis, 144 Conn. App.
79, 98, 72 A.3d 1138 (2013). We decline the plaintiffs’
invitation to discard, modify, reconsider, reevaluate, or
overrule our precedent on this issue. Accordingly, the
court properly dismissed count four.
      The judgment is affirmed.
  1
     On appeal, the plaintiffs also claim that the trial court erroneously failed
to consider the ‘‘[p]laintiffs’ legal perspective that the [d]efendant’s argu-
ments, in favor of dismissal, were more appropriate for a summary judgment
motion’’ and ‘‘the cumulative nature of the [trial court’s] errors deprived
[them] of a fair hearing and require a new hearing.’’ These claims lack merit.
   2
     After briefs were filed, this court summarily affirmed the judgment of
the trial court removing the plaintiffs as executor of the estate of Frances
Middleton Rendahl and reducing the fees awarded to the plaintiffs. In re
Probate Appeal of Peluso, 168 Conn. App. 901,           A.3d     (2016).